EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of November 8, 2007, by and between Burlington Coat Factory Warehouse Corporation, a Delaware corporation (the “Company”), and Charles Guardiola (“Executive”). WHEREAS, the Company desires to employ Executive during the Employment Period, and Executive is willing to accept employment with the Company, on the terms and conditions set forth herein; and WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are material inducements to enter into this Agreement. In consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions.In this Agreement: “Base Salary” has the meaning given to that term in Section 3(a). “Board” means the Board of Directors of the Company. “Cause” means Executive (i) is convicted of a felony or other crime involving dishonesty towards the Company or any of its Subsidiaries or material misuse of property of the Company or any of its Subsidiaries; (ii) engages in willful misconduct or fraud with respect to the Company or any of its Subsidiaries or any of their customers or suppliers or an intentional act of dishonesty or disloyalty in the course of Executive’s employment; (iii) refuses to perform Executive’s material obligations under this Agreement (except in connection with a Disability) as reasonably directed by the Board or the Company’s chief executive officer, which failure is not cured within 15 days after written notice thereof to Executive; (iv) misappropriates one or more of the Company’s or any of its Subsidiaries material assets or business opportunities; or (v) breaches Sections 5, 6 or 7 hereof which breach, if capable of being cured, is not cured within 10 days of written notice thereof has been delivered to Executive.The Company may allow Executive an extension of time to cure a breach if the Board, in its sole discretion, determines that such extension is appropriate under the circumstances. “Company” has the meaning set forth in the preamble above; together with its Subsidiaries and affiliates and includes all predecessor entities. “Confidential Information” has the meaning given to that term in Section 5(a). “Court” has the meaning given to that term in Section 7(b). “Disability” means Executive’s inability to perform the essential duties, responsibilities and functions of Executive’s position with the Company and its Subsidiaries for a continuous period of 180 days as a result of any mental or physical disability or incapacity, as determined under the definition of disability in the Company’s long-term disability plan so as to qualify Executive for benefits under the terms of that plan or as determined by an independent physician to the extent no such plan is then in effect.Executive shall cooperate in all respects with the Company if a question arises as to whether Executive has become disabled (including, without limitation, submitting to an examination by a medical doctor or other health care specialists selected by the Company and authorizing such medical doctor or such other health care specialist to discuss Executive’s condition with the Company). “Employment Period” means the period commencing on November 12, 2007 (the “Commencement Date”) and ending on the Expiration Date or such earlier date as contemplated in the proviso to Section 4(a). “Expiration Date” means the first anniversary of the Commencement Date; provided, that if a written notice is not given by the Company at least ninety (90) days prior to such anniversary (or any subsequent anniversary if this Agreement is extended) stating that such party is electing not to extend the Employment Period, then the Expiration Date will automatically be extended to the next anniversary of the date hereof. “Expiration Year” means the calendar year in which the Employment Period expires. “Good Reason” means the occurrence of any of the following events without the written consent of Executive: (i) a material diminution of Executive’s duties or the assignment to Executive of duties that are inconsistent in any substantial respect with the position, authority or responsibilities associated with Executive’s position as set forth pursuant to Section 2(b), other than any such authorities, duties or responsibilities assigned at any time which are by their nature, or which are identified at the time of assignment, as being temporary or short-term; (ii) the Company’s requiring Executive to be based at a location which is fifty (50) or more miles from Executive’s principal office location on the Commencement Date; or (iii) a material breach by the Company of its obligations pursuant to this Agreement (including, without limitation, its obligations pursuant to Section 3) (which such breach goes uncured after notice and a reasonable opportunity to cure) ; provided, however, no condition enumerated in the preceding shall be deemed to be “Good Reason” unless within thirty (30) days of the initial existence of such condition, Executive shall have given the Company written notice thereof specifically describing the condition giving rise to “Good Reason” and allowing the Company a period of at least thirty (30) days from the date of receipt of the notice to remedy such condition.Notwithstanding the foregoing, in no event will a condition give rise to “Good Reason” hereunder unless within ten (10) days after the expiration of the period provided in the Executive’s notice for the Company to remedy said condition but in no event later than one hundred and twenty (120) days initial existence of said condition, Executive shall have actually terminated his employment with the Company by giving written notice of resignation for failure of the Company to remedy such condition “Termination Year” means the calendar year in which the Employment Period is terminated. “Subsidiaries” means any corporation or other entity of which the securities or other ownership interests having the voting power to elect a majority of the board of directors or other governing body are, at the time of determination, owned by the Company, directly or through one of more Subsidiaries. 2 “Work Product” has the meaning given to that term in Section 6. 2. Employment, Position and Duties. (a)The Company shall employ Executive and Executive hereby accepts employment with the Company, upon the terms and conditions set forth in this Agreement for the Employment Period. (b)During the Employment Period, Executive shall serve as Senior Vice President – Supply Chain of the Company and shall perform the normal duties, responsibilities and functions of an executive officer of a company of a similar size and type and shall have such power and authority as shall reasonably be required to enable Executive to perform Executive’s duties hereunder, subject to the power and authority of the Board to expand or limit such duties, responsibilities, functions, power and authority and to overrule actions of officers of the Company in a manner consistent with the traditional responsibilities of such office. (c)During the Employment Period, Executive shall (i) render such administrative, financial and other executive and managerial services to the Company and its Subsidiaries which are consistent with Executive’s position as the Board may from time to time direct, (ii) report to the Board or the Company’s chief executive officer and shall devote Executive’s best efforts and Executive’s full business time and attention (except for permitted vacation periods and reasonable periods of illness or other incapacity) to the business and affairs of the Company and its Subsidiaries and (iii) submit to the Board all business, commercial and investment opportunities presented to Executive or of which Executive becomes aware which relate to the business of the Company and its Subsidiaries, and unless approved by the Board in writing, Executive shall not pursue, directly or indirectly, any such opportunities on Executive’s own behalf.Executive shall perform Executive’s duties, responsibilities and functions to the Company and its Subsidiaries hereunder to the best of Executive’s abilities in a diligent, trustworthy and professional manner. 3. Compensation and Benefits. (a)During the Employment Period, Executive’s base salary shall be a minimum of Three Hundred Fifty Thousand Dollars ($350,000.00) per annum (as increased or decreased in accordance with this Agreement from time to time, the “Base Salary”), which salary shall be payable by the Company in regular installments in accordance with the Company’s general payroll practices (in effect from time to time).Executive’s Base Salary will be subject to annual review and increase or decrease (but shall not be decreased below the Base Salary in effect on the date of this Agreement) by the Board during the Employment Period. (b)Executive shall be entitled to participate in the Company’s Senior Management Bonus Plan approved by the Board or a committee thereof, as in effect from time to time.Notwithstanding the preceding, provided Executive remains continuously in the employment of the Corporation, for the Company’s fiscal year ending May 31, 2008 (“Fiscal 2008”), Executive will be entitled to receive a bonus equal to the greater of (i) the amount payable to Executive under the Company’s Senior Management Bonus Plan for the Fiscal 2008 or (ii) One Hundred Seventy-five Thousand Dollars ($175,000.00), in each case pro-rated for the partial fiscal year from the Commencement date through May 31, 2008.Such bonus shall be in lieu of direct participation in the Senior Management Bonus Plan for the first year of employment and, except as otherwise provided in Section 4(b)(i)(3) below, will be earned by the Executive and payable to Executive at the same time as bonuses are payable to other executives pursuant to the Senior Management Bonus Plan (but no later than fifteen (15) days after the first anniversary of the Commencement Date).Thereafter, Executive will participate in the Senior Management Bonus Plan to the same extent as other members of senior management at a comparable level of the Corporation. 3 (c)The Board, or a committee or appointee thereof, during the term of this Agreement, shall review annually, or at more frequent intervals which the Board determines is appropriate, Executive’s compensation and may award Executive compensation as the Board deems appropriate in its sole discretion; provided, however, that Executive’s base salary shall not be reduced pursuant to any such review or otherwise. (d)Executive shall be entitled to twenty days of paid vacation each calendar year in accordance with the Company’s policies, which if not taken in any year may not be carried forward to any subsequent calendar year and no compensation shall be payable in lieu thereof.Such vacation will accrue as of January 1 of each year, except that during the remainder of the 2007 calendar year, Executive shall accrue twenty days of paid vacation pro rated for the number of full calendar months remaining in the calendar year in which the Employment Period commences. (e)During the Employment Period, the Company shall reimburse Executive for all reasonable business expenses incurred by Executive in the course of performing Executive’s duties, responsibilities and functions under this Agreement which are consistent with the Company’s policies in effect from time to time with respect to travel, entertainment and other business expenses, subject to the Company’s requirements with respect to reporting and documentation of such expenses. (f)Executive shall be entitled to participate, on the same basis as other executives of comparable level in the Company, in any compensation, bonus, incentive, award, deferred compensation, pension, retirement, stock award, stock option or other benefit, plan or arrangement of the Company (including, without limitation, any plan sponsored by the entity owning or controlling the Company, or any affiliate of such entity) now existing or hereafter adopted, all upon terms at least as favorable as those enjoyed by other salaried employees of comparable level of the Company; provided, however, the Company may restrict or exclude Executive’s participation in any such plan, or the benefits thereunder, on such terms and conditions as the Company shall in its sole discretion determine, if at any time Executive shall be working fewer than five days a week or on other part-time basis during regular business days.Executive also shall be entitled to hospital, health, disability, medical and life insurance, and any other benefits enjoyed, from time to time, by other salaried employees of the Company of comparable level, all upon terms as favorable as those enjoyed by other salaried employees of comparable level of the Company.Notwithstanding anything in this Section 3(f) to the contrary, if the Company adopts any change in the benefits provided for other salaried employees of the Company of comparable level, and such policy is uniformly applied to all such employees of the Company (and any successor or acquirer of the Company, if any), then no such change shall be deemed a breach by the Company of this Section 3(f). 4 (g)Executive will be indemnified and defended for acts performed (or omissions made) in Executive’s capacity as an officer or director of the Company to the fullest extent specified in the Company’s certificate of incorporation and bylaws and as permitted under Delaware law. (h)For the period from the Commencement Date to the earlier of (x) six (6) months after the Commencement Date and (y) the time Executive sells his current residence in Collierville, Tennessee (the “Current Home”) and relocates to a non-temporary residence within reasonable commuting distance from the Company’s principal offices in Burlington, New Jersey (the “New Home”), the Company will reimburse to the Executive,reasonable housing accommodations for Executive and his family (not to exceed $3,000.00 per month).Executive acknowledges that he will be solely responsible for the excess of the amount of Executive’s actual cost of housing accommodations over $3,000.00 per month.In addition to the preceding, upon presentation by Executive to the Company of such written documentation as the Company may reasonably request, the Company will reimburse Executive for, the reasonable costs approved by the Company and incurred by Executive in relocating his personal residence from the Current Home to the New Home, including: (A) the costs of moving his motor vehicles and personal and household items (inclusive of temporary storage for a period not to exceed twelve (12) months) from the Current Home to temporary accommodations within New Jersey and from such temporary accommodations to the New Home (it being understood that temporary storage beyond twelve (12) months from the Commencement Date shall be at Executive’s sole expense); (B) real estate brokerage commissions incurred in selling the Current Home (not to exceed four (4) percent of the selling price of the Current Home); (C) the costs of points paid by Executive in connection with obtaining a mortgage and reasonable attorneys fees in connection with the purchase of the New Home by Executive (the “Home Purchase Costs”); provided the aggregate of such Home Purchase Costs reimbursable by the Company shall be not more than Ten Thousand Dollars ($10,000.00); (D) the costs of roundtrip airfare (x) every other weekend to visit his family for a period not to exceed six months commencing from the Commencement Date and as reasonably required for Executive to return to attend to the sale of his Current Home and arrange for the transportation of motor vehicles and personal and household items to New Jersey during the twelve month period following the Commencement Date and (y) up to four times for Executive’s spouse and daughter to travel between Collierville, Tennessee and New Jersey in connection with house hunting and relocation (it being agreed that all such air travel shall be by economy class and must be arranged through the Company’s travel office); (E) all other reasonable and customary closing costs (such as attorneys fees) in connection with the sale of the Current Home and relocation expenses, in each case approved by the Company’s Chief Executive Officer; and (F) reimbursement by the Company to Executive for any applicable federal and state income taxes paid by Executive resulting from the inclusion in his taxable income of any of the amounts paid, or reimbursed to him, by the Company under clauses (A) through (E) of this Section 3(h), payable to Executive at the same time that Executive files his federal and state income tax returns for the year in which reimbursed amounts are included in Executive’s taxable income and based on the highest marginal state and federal income tax rates for such year.Executive agrees to provide to the Company documentation showing that the reimbursed amounts are taxable at such rates for the year in question.The obligation of the Company to provide reimbursement for Executive’s federal tax liability will be adjusted to take into account the federal tax benefit, if any, of state income taxes applicable to the inclusion in taxable income of the amount of such amounts paid or reimbursed, regardless of the year in which such federal tax benefit is realized by Executive.Notwithstanding the foregoing or anything herein to the contrary, the Company’s obligation for reimbursement of applicable federal and state income taxes shall not extend to any taxes imposed on the tax reimbursement provided pursuant to the foregoing. 5 (i)For the period from the Commencement Date to the time Executive shall become eligible for participation in the Company’s health and medical plans, the Company shall reimburse Executive for the excess of the costs paid by Executive to his former employer for the purchase of continuation of health benefits under the Consolidated Omnibus Budget Reconciliation Act as administered by such company over the Executive’s current contributions to such plans. (j)On or before February28 , 2008, the Company will pay Executive a one-time special bonus of One Hundred Forty-one Thousand Seven Hundred Fifty Dollars ($141,750.00) representing the bonus payment forfeited by Executive under the bonus plan of Executive’s former employer upon resignation by Executive from employment with such employer to commence employment with the Company. (k)Notwithstanding anything herein to the contrary, in the event Executive’s employment with the Company is terminated either voluntarily by Executive (other than for Good Reason) or for Cause by the Company within eighteen (18) months after the respective dates on which Executive receives payment under Sections 3(h) and 3(j) above, Executive shall immediately repay to the Company all amounts paid on Executive’s behalf by the Company or reimbursed to Executive by the Company pursuant to said Sections 3(h) and 3(j), exclusive of the costs of air travel paid for or reimbursed by the Company pursuant to clause (D) of
